COXE, District Judge
(orally). The articles imported are known as flies or nail cleaners. The collector assessed them for duty undey paragraph 215 of the act of 1890 as “manufactures of metal.” The importers insist that they should have been assessed under paragraph 108 of the same act, which provides for flies. The general appraiser found that they were silver-handle nail cleaners, and were not flies either in fact or commercially. Ho evidence was taken before the board of'general appraisers and none has been taken in this court. In fact, the court is without the sample which was before the board and has nothing of which to predicate a finding that the decision of the board is incorrect. It is said that the burden is upon the importer to satisfy the court that the findings of the board are unsupported by evidence; but irrespective of that question it would seem, from the description given by the general appraiser and by the board, there is very great doubt whether these articles can be regarded as files. There is perhaps a file upon them, but they are more correctly designated in the terms of the appraiser as “silver-handle nail cleaners.” I think the record is insufficient to justify the court in interfering with the decision of the board of general appraisers, and it is, thereto,re, affirmed.